EXHIBIT 10.2




GLOBAL GEOPHYSICAL SERVICES, INC.
13927 South Gessner Road
Missouri City, TX  77489


October 25, 2012
 
Mr. Richard Degner
c/o Global Geophysical Services, Inc.
13927 South Gessner Road
Missouri City, TX  77489


 
Dear Richard:
 
When executed and delivered by you and the Company, this letter agreement shall
constitute the mutual agreement of you and Global Geophysical Services, Inc.
(the “Company”) with respect to your resignation from the Company and related
matters.  You and the Company have agreed as follows:
 
1. Resignation from and Appointment to Certain Positions.  Effective as of
October 25, 2012, you have resigned from all director, officer and employee
positions you hold with the Company and its subsidiaries and affiliates, except
that you will continue to occupy the board position of Non-Executive Chairman of
the Board of Directors (the “Board”) of the Company, and, as soon as practicable
after the date of this letter agreement, you will be appointed President of the
Company’s wholly-owned subsidiary, AutoSeis, Inc. (“AutoSeis”).  During the
period that you occupy the position of Non-Executive Chairman of the Board, the
Company agrees that there will be no other Chairman of the Board (executive or
non-executive).  A duly executed copy of your resignation letter is attached as
an exhibit to this letter agreement (the “Resignation Letter”).  You agree that,
as requested by the Company from time to time, you will execute such other
documents as may be necessary to evidence the resignations covered by the
Resignation Letter.
 
2. Terms and Conditions of AutoSeis Employment.  As President of AutoSeis:
 
(a) You will report to the Board.
 
(b) Your base salary will be maintained at its current level.
 
(c) You will be entitled to a commission payment equal to 1% of AutoSeis net
sales to third parties (specifically excluding sales to the Company and its
 
 

--------------------------------------------------------------------------------

 
affiliates) at prices not less than as set forth on an approved pricing list,
except as otherwise approved by the Chief Executive Officer of the
Company.  Additional bonuses, if any, will be paid in the sole discretion of the
Board.
 
(d) Your principal place of business will be an office at the Aperio offices in
Houston.  You will not report to the offices of the Company except for meetings
of the Company’s Board held at the offices of the Company, matters related to
the business of AutoSeis or if requested to do so by the Chief Executive Officer
of the Company.
 
(e) If your employment is terminated without “cause” (a “Qualifying
Termination”) during the two-year period following the date of your appointment,
you will receive a severance package consisting of the following:  (1) (x) if
the Qualifying Termination occurs during the first twelve months following the
date of this letter agreement, two years of base salary, paid in equal monthly
installments over two years, and (y) if the Qualifying Termination occurs during
the second twelve months following the date of this letter agreement, one year
of base salary, paid in equal monthly installments over one year; (2) full
vesting of any unvested Company equity awards; and (3) one year of continued
medical coverage at active-employee rates; in each case subject to customary
mutual releases and nondisparagement provisions.  For purposes of this letter
agreement, “cause” will have the same meaning as set forth in the Company’s 2006
Incentive Compensation Plan but will also include a material breach of this
letter agreement.  In consideration of the severance arrangement in this letter
agreement, you agree that the Change in Control Agreement, dated as of March 16,
2012, to which you are a party is no longer of any force or effect.
 
3. Mutual Releases.
 
(a) You, individually and on behalf of your estate, heirs, assigns,
predecessors-in-interest and successors-in-interest (the “Degner Parties”),
absolutely and forever release and discharge the Company, its subsidiaries and
affiliates, and all of the shareholders, members, partners, principals,
officers, directors, managers, employees, attorneys, agents, representatives,
successors and assigns of the foregoing (collectively, the “Company Parties”),
from any and all claims, counterclaims, contentions, debts, agreements, rights,
demands, covenants, duties, obligations, responsibilities, representations,
warranties, promises, liabilities, damages, expenses, attorneys’ fees, costs and
causes of action, whether known or unknown, of whatever kind, whether based on
contract, tort, statutory or other legal or equitable theory of recovery (each,
an “Action”), which any of the Degner Parties now has, ever has had, or may have
had up to the date of this letter agreement and any related compensatory,
punitive or liquidated damages.  The Actions released by the Degner Parties
include, without limitation, those (i) arising out of or in connection with your
service as an employee, officer and/or director of the Company or any of its
affiliates (or any predecessor thereof), and the termination of such service in
any such capacity, (ii) for
 
 
2

--------------------------------------------------------------------------------

 
severance or vacation benefits, unpaid wages, salary, equity compensation or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning harassment,
discrimination, retaliation and other unlawful or unfair labor and employment
practices).  You represent that neither you, nor any Degner Party, nor any
person, organization or other entity acting on behalf of any of them, has filed
any complaint, charge, claim or proceeding against any Company Party.  You do
acknowledge and agree that the Degner Parties are waiving and releasing, to the
maximum extent permitted by applicable law, Actions in your capacity as a
stockholder of the Company (including, but not limited to, future Actions based
on past conduct).
 
(b) The Company, on behalf of itself and the Company Parties, absolutely and
forever releases and discharges the Degner Parties from any and all Actions
which any of them now have, ever have had, or may have had up to the date of
this letter agreement and any related compensatory, punitive or liquidated
damages.  The Company represents that neither it, nor any Company Party, nor any
person, organization or other entity acting on behalf of any of them, has filed
any complaint, charge claim or proceeding against any Degner Party.
 
(c) You and the Company hereby agree that no fact, evidence, event, or
transaction, whether known or unknown, will affect, in any manner, the final and
unconditional nature of the releases contained herein.
 
(d) Actions not Released.  The releases given in this letter agreement shall not
apply to any Action related to (i) your rights to receive the benefit of equity
compensation and other benefits owed to you as of the date of this letter
agreement in accordance with the applicable terms, (ii) your rights under any
employee benefit plan in which you hold a vested interest, (iii) your or the
Company’s right to enforce this letter agreement or (iv) your rights to
indemnification as a director or officer of the Company or any of its
affiliates.  You do acknowledge and agree that the Company is not waiving or
releasing any Action related to the commission of any crime or act of willful
misconduct by any Degner Party.
 
(e) You further agree that you will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any Action of any kind
brought against the Company, nor shall you induce or encourage any person or
entity to bring any such Action, nor shall you participate, directly or
indirectly, in any such Actions.
 
 
3

--------------------------------------------------------------------------------

 
(f) No Admission of Liability.
 
(i) You, on your behalf and on behalf of the Degner Parties, deny any wrongdoing
whatsoever in connection with your dealings with the Company Parties.  It is
expressly understood and agreed that nothing contained in this letter agreement
shall be deemed or construed at any time for any purpose as an admission of any
wrongdoing or liability on the part of any Degner Party.
 
(ii) The Company, on behalf of itself and the Company Parties, denies any
wrongdoing whatsoever in connection with its and their dealings with you.  It is
expressly understood and agreed that nothing contained in this letter agreement
shall be deemed or construed at any time for any purpose as an admission of any
wrongdoing or liability on the part of any Company Party.
 
4. Nondisparagement.  From and after the date of this letter agreement, you
shall not make or publish any disparaging statements (whether written or oral)
regarding the Company or its affiliates, directors, officers or employees, and
the Company shall not, and shall use its commercially reasonable efforts to
ensure that its directors and officers, and that the directors and officers of
its affiliates do not, make or publish any disparaging statements (whether
written or oral) regarding you or any member of your immediate family.  However,
this letter agreement shall not preclude either you or the Company (or, in the
case of the Company, its subsidiaries, and their officers and directors) from
making any truthful statements about the other to the extent required or
necessary (a) by applicable law or regulation, in connection with any litigation
or arbitration (regardless of whether between the parties), (b) in the course of
any regulatory or administrative inquiry, review or investigation or (c) in
response to a disparaging or incorrect statement made by the other party.
 
5. Miscellaneous.  The rights and obligations of the parties under this letter
agreement may be amended, modified, waived or discharged only with the written
consent of the parties hereto. This letter agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective heirs,
legal representatives, successors and permitted assigns.  This letter agreement
shall be deemed to be made in the State of Texas and shall be governed by the
laws of the State of Texas without regard to its principles of conflicts of
law.  Together with the Resignation Letter, this letter agreement constitutes
the entire agreement and understanding between the Company and you with respect
to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral) between you and the Company relating to
such subject matter.  All notices or other communications required or permitted
to be given by a party hereunder shall be in writing and shall be delivered by
hand, sent by facsimile or email, or sent, postage prepaid, by registered,
certified or express mail or overnight courier service, to the other party at
the addresses contained in the records of the
 
 
4

--------------------------------------------------------------------------------

 
Company (which each party shall update as necessary from time to time).  This
letter agreement may be executed in counterparts (including via facsimile or
.pdf file).
 
[signature page follows]
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
If you are in agreement with the foregoing, please execute and deliver this
letter agreement and the Resignation Letter to Chris Graham.
 
 

 
Very truly yours,
 
GLOBAL GEOPHYSICAL SERVICES, INC.
              /s/ Christopher P. Graham   By:
Christopher P. Graham
  Its:
Senior Vice President & General Counsel

 
 
ACCEPTED AND AGREED:
        /s/ Richard A. Degner  
Richard A. Degner
 

 


 
 
 
6


--------------------------------------------------------------------------------